United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3270
                                  ___________

Michael Wayne Ford,                       *
                                          *
            Appellant,                    *
                                          *
      v.                                  *
                                          *
Dora B. Schriro, Director, Missouri       *
Department of Corrections; George         *
Lombardi, Division Director, Missouri     *   Appeal from the United States
Department of Corrections; Steve Long,    *   District Court for the
Assistant Division Director of Missouri   *   Eastern District of Missouri.
Department of Corrections; Lisa Jones,    *
Constituent Services Officer, Missouri    *
Department of Corrections; Michael        *
Payne, Internal Affairs Officer,          *
Missouri Department of Corrections;       *
David Williams, Internal Affairs          *
Officer, Missouri Department of           *   [UNPUBLISHED]
Corrections; Michael Bowersox,            *
Superintendent, Potosi Correctional       *
Center; Charles Dwyer, Assistant          *
Superintendent, Potosi Correctional       *
Center; Donna McCondichie, Assistant      *
Superintendent, Potosi Correctional       *
Center; Gary Reed, Institutional          *
Investigator, Potosi Correctional         *
Facility; Thomas King, Institutional      *
Investigator, Potosi Correctional         *
Facility; Fred Johnson, Functional Unit   *
Manager, Potosi Correctional Center;      *
Sharon Gifford, Caseworker, Potosi        *
Correctional Center, individually and      *
in their official capacities,              *
                                           *
             Appellees.                    *
                                      ___________

                           Submitted: May 17, 2000
                               Filed: June 2, 2000
                                   ___________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

       Missouri inmate Michael Ford appeals from the final judgment entered in the
District Court for the Eastern District of Missouri dismissing under 28 U.S.C.
§ 1915(e)(2)(B), before service of process, Ford’s 42 U.S.C. § 1983 action. He also
seeks leave to proceed in forma pauperis, which we grant. In his suit against a number
of Missouri prison officials, Ford alleged, in part, that defendants retaliated against him
for disclosing that a prison employee was bringing marijuana into the prison, and
reneged on a promise to impose no discipline for his participation in an investigation.
Because Ford’s complaint stated a claim, see, e.g., Cornell v. Woods, 69 F.3d 1383,
1388, 1389 (8th Cir. 1995), we reverse the judgment of the district court and remand
for further proceedings. We deny Ford’s request for appointment of counsel, without
prejudice to his right to file another such motion in the district court.




                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-